DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 21 is new.
Claims 1-4 and 14-19 are canceled.
Claims 7 and 10-13 are withdrawn.
Claims 5-6, 8-9 and 20-21 are under examination.

Priority
The disclosure of the prior-filed application, Application No. 17/153922, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The disclosures of the priority document above and the instant application are identical and so for the same reasons below that the instant application fails to fully enable claim 6, so too fails the priority document, leaving the chain of priority broken.  The U.S. effective filing date of claim 6 is set at 06/25/2021.
The other claims under examination are currently enabled and described and so receive at least the U.S. effective filing date of 04/10/2018.

Objections Withdrawn
Nucleotide and/or Amino Acid Sequence Disclosures
The objection to the specification for Sequences appearing therein without sequence identifiers in accordance with 37 CFR 1.821(d) is withdrawn in view of Applicant’s amendments.

Specification
The objection to the specification for use of tradenames without proper identification is withdrawn in view of Applicant’s amendments.  

The objection to the disclosure for embedded hyperlinks is withdrawn in view of Applicant’s amendments.

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 1-3, 5, 8-9 and 19-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.

The rejection of claims 2, 8, and 19 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in view of Applicant’s amendments.



Claim Rejections - 35 USC § 101
The rejection of claims 1-3 and 19-20 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more is withdrawn since all claims contain an adjuvant and peptide. 

Claim Rejections - 35 USC § 102
The rejection of claim(s) 1-3, 5, 8-9, and 19-20 under 35 U.S.C. 102a1 as being anticipated by Walz (US2020/0190160, published 06/18/2020) is withdrawn in view of Applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 112
Claim 6 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Applicant’s Arguments:  Claims 1-3, 5, 6, 8, 9, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Applicants note this claim language has been reviewed by the PTAB in three separate applications, which have been subsequently issued as patents: (1) application serial no. 14/531,472 (issued as U.S. Patent No. 10,946,064); (2) application serial no. 15/226,098 (issued U.S. Patent No. 10,906,936) and (3) application serial no. 15/226,126 (issued as U.S. Patent No. 10,919,931).
Claim 5 recites “A composition comprising a peptide consisting of the amino acid sequence KESDGFHRF (SEQ ID NO: 229), an adjuvant, and a pharmaceutically acceptable carrier.”
Therefore, Applicants respectfully assert that claim 5 is clear.
Claim 8 is amended to delete the terms “cyclophosphamide,” “sunitinib,” “bevacizumab,” “sildenafil,” and “derivatives.”
Therefore, Applicants respectfully assert that claim 8 is clear.
Claims 1-3 and 19 have been cancelled, rendering this rejection moot regarding these claims. The remaining dependent claims should also be clear for at least the same reasons.
Accordingly, withdrawal of this rejection is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s argument has been carefully considered but is not found persuasive with respect to the claim above.
Claim 5 is not at issue here and therefore Applicant’s arguments over the same are off-point.  Claim 6 is still indefinite for the reasons of record that the claim recites a 
With respect to the issued patents, none contain the argued language of claim 6 exactly and so they do not support its definiteness.  Furthermore, the lack of rejection in one case does not prohibit a proper rejection in another case.  For the reasons above, this rejection must stand.
 
Claim 6 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for peptide salts comprising a peptide consisting of SEQ ID NO. 229, wherein when said salt is mixed with adjuvant and the adjuvant is an anti-CD40 antibody, the antibody is an agonist, and when RNA is used as adjuvant, it is nuclease-resistant, does not reasonably provide enablement for peptides consisting of SEQ ID NO. 229 with additional structure such as anions, just any anti-CD40 antibody being used as adjuvant, or just any RNA as adjuvant.  In addition, the specification does not enable CD8+ T cell recognition of a SEQ ID NO. 229/MHCI .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Applicant’s Arguments:  Claims 1-3, 5, 6, 8, 9, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for peptide salts comprising a peptide consisting of SEQ ID NO. 229, wherein when said salt is mixed with adjuvant and the adjuvant is an anti-CD40 antibody, the antibody is an agonist, and when RNA is used as adjuvant, it is nuclease-resistant, does not reasonably provide enablement for peptides consisting of SEQ ID NO. 229 with additional structure such as anions, just any anti-CD40 antibody being used as adjuvant, or just any RNA as adjuvant. In addition, the specification does not enable CD8+ T cell recognition of a SEQ ID NO. 229/MHCI complex.
Claims 1-3 and 19 have been cancelled, rendering this rejection moot regarding these claims.
Claim 5 is amended to recite “A composition comprising a peptide consisting of the amino acid sequence KESDGFHREF (SEQ ID NO: 229), an adjuvant, and a pharmaceutically acceptable carrier.”
Claim 8 is amended to delete anti-CD40 antibody and RNA.
Therefore, claims 5, 6, 8, 9, 20, and 21 are enabled.
Accordingly, withdrawal of this rejection is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been considered.  The amendment to claim 5 above does not fix the issue with claim 6 which .

Claim Rejections - 35 USC § 102
Claim 6 remains rejected under 35 U.S.C. 102a1 as being anticipated by Walz (US2020/0190160, published 06/18/2020).
Applicant’s Arguments:  Claims 1-3, 5, 6, 8, 9, 19, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Walz (US2020/0190160, published 06/18/2020). 
As noted above, claim 5 is clear and enabled by the specification. Therefore, the priority date of claim 5 is April 10, 2017, which is prior to the publication date of Walz, i.e., June 18, 2020. Therefore, Walz is not a proper prior art under 35 U.S.C. § 102.
Accordingly, withdrawal of this rejection is respectfully requested.
Examiner’s Response to Traversal:  For the reasons above, Walz still qualifies as prior art for claim 6 and so for the reasons of record, it stands rejected here.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 20 is rejected because it appears to add water to the composition of claim 5, which itself already has a carrier.  Thus, claim 20 has two interpretations.  First, the water of claim 20 could be the carrier of claim 5.  However, in a second interpretation, the water may not satisfy this role and a second carrier may be required to meet the limitation of claim 5, on which claim 20 depends.  The presence of multiple interpretations renders the claim indefinite.

Conclusion
Claims 5, 8-9, and 21 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642